Citation Nr: 9918449	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  95-10 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of $9,869, 
to include whether the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from July 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
January 1995, which waived $2,709, of an overpayment in the 
calculated amount of $11,461.52, and denied waiver of 
recovery of the remaining overpayment in the calculated 
amount of $8,752.52.  The case was previously remanded in 
August 1996 and July 1998.  Pursuant to the July 1998 remand, 
an audit of the veteran's account was conducted, which 
resulted in a revision in the amount of the overpayment, to 
$9,869.  The veteran was informed of this revised overpayment 
in September 1998, and has not appealed.  Accordingly, the 
overpayment at issue is in the calculated amount of $9,869.

Pursuant to the remand, the income verification match (IVM) 
file, which must be maintained separately in a secure 
location, pursuant to interdepartmental guidelines, was 
transmitted to the Board, in accordance with the procedures 
and guidelines outlined by the General Counsel in VAOPGCADV 
29- 95.  Although there is currently a stay on the 
adjudication of appeals requiring a discussion of specific 
information contained in an IVM file, issues simply involving 
review of the information are not subject to the stay.  BVA 
CHAIRMAN'S MEMORANDUM 01-97-24 (Aug. 22, 1997).  Accordingly, 
although the IVM file has been reviewed, the claims file 
contains independent verification of all necessary 
information, and the specific information contained in the 
file will not be discussed.  


FINDINGS OF FACT

1.  The veteran received improved pension benefits from 
August 1991 through July 1994, in an amount based on the 
veteran's failure to accurately report his wife's employment 
income.  

2.  In August 1994, information was received documenting that 
the veteran's wife had received earned income throughout the 
period, substantially in excess of what had been reported.  

3.  In November 1994, the RO retroactively adjusted the 
appellant's pension benefits in light of the additional 
earned income, resulting in the creation of an overpayment.

4.  In 1995, the RO received information from the veteran's 
wife's employers, verifying the income earned for each 12-
month period from August 1991 through July 1994.  

5.  The overpayment was subsequently recalculated to reflect 
the verified income, as well as medical expenses not 
previously considered, which resulted in an increase in the 
overpayment to $9,869.  

6.  The evidence establishes that there was an intentional 
failure to report his family income for the purpose of 
continued receipt of VA pension benefits to which he was not 
entitled.


CONCLUSIONS OF LAW

1.  An overpayment of improved pension benefits in the amount 
of $9,869, was properly created.  38 U.S.C.A. §§ 5107, 1503, 
1521 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.23, 3.271, 
3.272, 3.273 (1998).

2.  Waiver of recovery of the overpayment of improved pension 
benefits in the amount of $9,869, is precluded because of bad 
faith on the part of the appellant.  38 U.S.C.A. §§ 5107, 
5302 (West 1991 & Supp. 1998); 38 C.F.R. §§ 1.962, 1.965(b) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, we find that the appellant's claim is well-
grounded; that is, it is plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78 (1991).  The relevant 
facts have been properly developed, and, accordingly, the 
statutory obligation of the Department of Veterans Affairs 
(VA) to assist in the development of the appellant's claim 
has been satisfied.  Id.  

The veteran had a prior award of pension benefits which was 
terminated effective in September 1988, due to excessive 
income.  In September 1991, he filed an income statement, in 
which he reported that he received $478.40, per month from 
Social Security, and that his wife received $187.20 per month 
from wages.  Her total income was $1,795.06, because her work 
was seasonal and she was out of work during the winter.  
Based on this information, he was awarded pension benefits, 
initially in the amount of $151 per month.  In August 1992, 
he submitted an EVR, in which he reported that he received 
$495.80, per month, and that his wife had received $1,500, in 
"total wages from all employment" for the period from 
August 1, 1991, to July 31, 1992.  He also provided an 
explanation of medical expenses, totaling $2,599.28.  

In September 1992, he was informed that his pension benefits 
had been amended based on the EVR he had submitted.  
Effective August 1, 1991, his monthly benefit was $353, based 
on his Social Security income and his wife's earned income of 
$1500 for the 12-month period, less countable medical 
expenses.  He was also informed him that the pension was paid 
to make up the difference between countable annual income and 
the maximum annual rate, and that the rate of pension was 
directly related to his and his family's income.  The VA must 
be notified immediately if he or his family received any 
income from any source other than that shown, or if there 
were any changes in income.  He was further informed that 
failure to report income changes could result in the creation 
of an overpayment.  

In his EVR dated in August 1993, the veteran reported his 
family's only sources of income as his own Social Security 
benefits in the monthly amount of $510.60; his wife's earned 
income, for the 12-month period from August 1, 1992, to July 
31, 1993, as $1,523; and medical expenses from the 12-month 
period from August 1, 1992, to July 31, 1993, as $6,813.07.  
He also reported anticipated income for his wife of $0 for 
the prospective period from August 1, 1993, through July 31, 
1993.  In August 1993, his pension award was amended to 
reflect this information, and he was notified of the 
adjustment, and the basis for the adjustment.  

In August 1994, he submitted an EVR, reporting, in addition 
to his own monthly Social Security benefit of $524.10, income 
for his wife for the period from August 1, 1993, through July 
31, 1994, of $2,485.85.  He also reported medical expenses of 
$3,866.01, for the preceding 12-month period.  However, the 
award dated in August 1994 did not consider the medical 
expenses, because an IVM match was pending.  

Later in August 1994, the RO sent the veteran a letter 
informing him that based on his wife's signed verification of 
income received during 1991, VA proposed to adjust his 
pension benefits, effective August 1, 1991, due to her 
previously unreported income.  Following an adjustment to 
omit unemployment compensation, based on the veteran's 
statement that she had received that income prior to August 
1, 1991, in November 1994, the veteran's pension benefits 
were adjusted effective August 1, 1991, resulting in an 
overpayment in the amount of $11,461.52.  

The veteran requested a waiver of recovery of the 
overpayment, and the Committee waived $2,709, of the 
overpayment, and found that waiver of the remaining 
$8,752.52, was precluded by bad faith.  As a result of an 
audit in September 1998, the overpayment was recalculated, 
based on income statements received directly from the wife's 
employers, as well as additional medical expenses for the 
period from August 1993 through July 1994, which had not been 
considered in previous calculations.  The income information 
resulted in an increase in the overpayment for period from 
August 1991 through July 1993, to $10,753.  However, for the 
period from August 1993 through July 1994, although the 
veteran had again underreported his wife's income, 
consideration of medical expenses for that period resulted in 
$884 due the veteran for that period, reducing the 
overpayment to $9,869.  

1.  Creation of the overpayment

Under the applicable governing legal criteria, the maximum 
rate of improved pension is reduced by the amount of the 
countable income of the beneficiary.  38 U.S.C.A. § 1521 
(West 1991); 38 C.F.R. § 3.23 (1998).  In determining income 
for purposes of entitlement to pension under the improved 
pension program, payments of any kind from any source are 
counted as income during the 12-month annualization period in 
which received unless specifically excluded under 38 C.F.R. § 
3.272.  38 U.S.C.A. § 1503 (West 1991); 38 C.F.R. § 3.271 
(1998).  Earned income is not listed among the exclusions 
from countable income specifically set forth in 38 C.F.R. § 
3.272 (1998).  

The overpayment at issue was created when VA learned that the 
veteran's wife was in receipt of earned income from 1991 
through 1994 that had not been reported on the veteran's 
annual eligibility verification reports.  The veteran has not 
disputed the existence of additional, previously unreported 
income earned by his wife.  However, he contends that for the 
year 1991, when he began receiving pension benefits, "most" 
of her income was received prior to the August 1, 1991, 
effective date of the award, and, hence, should not be 
counted as income for pension purposes.  He argued, in a 
statement dated in October 1994, that at least $2,703, of her 
earned income was received prior to August 1, 1991.  In 
addition, all of the unemployment compensation she received 
during 1991 was received prior to August 1991.  He also 
pointed out that when he applied for pension, he estimated 
her earnings for the next 12-month period to be $1,795.06.  

The resumption of payments on a previously discontinued award 
is computed using the veteran's countable income on the 
effective date of entitlement.  38 C.F.R. § 2.273(a) (1998).  
The overpayment was previously adjusted to omit consideration 
of the 1991 unemployment compensation.  As to the employment 
income, however, although the initial assessment of the 
overpayment was based on calendar year income information, VA 
obtained confirmation of the income earned during the 
relevant time periods directly from the employers in 1995.  
This income was reported for each one-year period beginning 
with August 1991, i.e., for August 1991 through July 1992; 
August 1992 through July 1993; and August 1993 through July 
1994, corresponding with the 12-month periods covered by the 
annual eligibility verification reports (EVR), and with the 
veteran's pension awards.  In September 1998, the RO 
conducted an audit of the veteran's account using this 
information, which resulted in an increase in the amount of 
the overpayment, to $9,869.  

As pertinent to the issue of the veteran's family countable 
income during 1991, according to the December 1994 
retroactive award, the veteran was due $8.16 per month for 
the months August through October 1991, based on, in addition 
to medical expenses and the veteran's Social Security income 
previously reported, annual income of the veteran's wife of 
$5,643.  For the period from November through December 1991, 
her annual income was $6,630, and no pension was due for 
those two months.  However, according to the information 
provided to the VA directly from the veteran's wife's 
employers, she earned a total of $6,691 for the period from 
August 1, 1991, through July 31, 1992, from three separate 
employers.  Thus, the correct annual rate of income for that 
12-month period is $6,691.  

As to the veteran's point that he initially reported that she 
would earn $1,795.06, for the August 1991 through July 1992 
time period, it must be emphasized that in his August 1992 
EVR, he reported that she had actually earned $1,500, for 
that time period, and his retroactive adjustment of pension 
benefits in August 1992 reflected consideration of that 
revised, lower income report.  Consequently, the evidence 
shows that the overpayment resulting from the 1991 income 
received after the effective date of the pension award was 
properly created.  The validity of the remainder of the debt 
has not been challenged by the veteran.  As noted above, the 
overpayment as calculated in September 1998 reflects 
consideration of an accurate statement of income, as well as 
reported medical expenses.  Hence, we find that the 
overpayment at issue was properly created.

2.  Waiver of recovery of overpayment

The veteran's claim for waiver of recovery of the overpayment 
has been denied on the basis that he showed bad faith in the 
creation of the debt, a statutory bar to waiver, thus 
precluding consideration of the principles of equity and good 
conscience, such as financial hardship.  38 U.S.C.A. § 
5302(c) (West 1991 & Supp. 1998).  "Bad faith" is defined 
by regulation as: 

". . . unfair or deceptive dealing by one 
who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in 
connection with a debt arising from 
participation in a VA benefits/services 
program exhibits bad faith if such conduct, 
although not undertaken with actual 
fraudulent intent, is undertaken with intent 
to seek an unfair advantage, with knowledge 
of the likely consequences, and results in a 
loss to the government."

38 C.F.R. § 1.965(b)(2) (1998).

The veteran does not contend, nor does the evidence otherwise 
show, that he was unaware of the requirement that all income 
be reported.  His prior award of pension benefits had been 
terminated in 1988 due to excessive income; thus, he was 
aware of the effect of income on his pension benefits.  
Moreover, his award letters notified him of the requirement 
that he report all income, of the effect of income on pension 
benefits, and of the fact that failure to report income could 
result in an overpayment.  

The veteran contends, however, that he has little education, 
and did not understand the income reporting requirements.  He 
states that he was confused by having to report income from 
mid-year to mid-year, rather than by the [calendar] year, for 
which he could have used his income tax information.  In 
essence, the requirement that he report income from August to 
August of each year was confusing, and his failure to report 
all of his wife's income was a product of this confusion, 
rather than an intent to seek unfair advantage.  

Nevertheless, we must point out that, according to his own 
statements, although the veteran only completed the 8th grade 
of formal education, he attained his high school equivalency 
diploma.  Moreover, he owned and operated his own business, a 
service station and garage, until his disability retirement.  
Additionally, the veteran has not demonstrated any confusion 
or difficulty with any of the other reporting requirements.  
For example, his itemized medical expenses, submitted 
annually with his EVRs, which also covered the same 12-month 
period from August to August, were provided in such detail 
that they even included his calculations of allowable 
transportation expenses (mileage), less amounts already paid 
by the VA medical center.  We do not find it credible that 
the veteran could unknowingly fail to report over $4,000 of 
his wife's income each year for three years, while at the 
same time accurately reporting deductible expenses.  Further 
evidence of his awareness is seen in his October 1994 
statement, in which he provided a detailed estimate as to the 
income received by his wife in 1991 prior to the effective 
date of the pension benefits.  Consequently, we are not 
persuaded that the veteran's failure to report much of his 
wife's annual income each year, from August 1991 to August 
1994, was inadvertent.  

Thus, he clearly and repeatedly misstated facts, which 
resulted in unfair advantage to the appellant, in that he 
received benefits to which he was not entitled; he was aware 
of the likely consequences; and it resulted in a loss to the 
government in the amount of the excessive benefits.  
Consequently, bad faith has been demonstrated in the creation 
of the overpayment.

We note that he contends that repayment of the debt would 
cause financial hardship.  However, since "bad faith" in 
the creation of the debt has been shown, waiver of recovery 
of the debt is precluded by law.  38 U.S.C.A. § 5302(c); 38 
C.F.R. §§ 1.963, 1.965.  Hence, the principles of equity and 
good conscience, such as financial hardship, are not for 
application.  Further, the evidence of bad faith is not so 
evenly balanced as to create a reasonable doubt; thus, 38 
U.S.C.A. § 5107(a) is not for application.


ORDER

An overpayment of improved pension benefits in the calculated 
amount of $9,869, was properly created.

Waiver of recovery of the overpayment is denied.


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals



 

